721 N.W.2d 576 (2006)
Roseanne DAVIDSON and John Davidson, Plaintiffs-Appellees,
v.
DAIMLERCHRYSLER MOTORS COMPANY, L.L.C., DaimlerChrysler Corporation, and DaimlerChrysler Canada, Inc., Defendants-Appellants.
Docket No. 126556. COA No. 254400.
Supreme Court of Michigan.
September 26, 2006.
By order of June 10, 2005, the application for leave to appeal was held in abeyance pending the decision in Radeljak v. *577 DaimlerChrysler Corp (Docket No. 127679). On order of the Court, the case having been decided on July 19, 2006, 475 Mich. 598, 719 N.W.2d 40 (2006), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Oakland Circuit Court for reconsideration of the motion for dismissal on forum non conveniens grounds in light of Radeljak.
We do not retain jurisdiction.